1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   SANTIAGO COVARRUBIAS,                               Case No.: 19-CV-546-JLS(WVG)
12                                     Petitioner,
                                                         REPORT AND RECOMMENDATION
13   v.                                                  ON PETITION FOR WRIT OF
                                                         HABEAS CORPUS
14   M.E. SPEARMAN, Warden,
15                                   Respondent.
16
17
18         On March 15, 2019, Petitioner Santiago Covarrubias filed a Petition for Writ of
19   Habeas Corpus pursuant to 28 U.S.C. § 2254 challenging his criminal conviction of first-
20   degree murder under California Penal Code § 187(a), along with a finding of personal use
21   of a firearm under California Penal Code § 12022.53(d), and the subsequent sentence
22   imposed for fifty years-to-life in state prison.
23         Petitioner claims (1) there is insufficient evidence corroborating his accomplice’s
24   testimony; (2) the trial court erred by admitting evidence of his ex-girlfriend’s “equivocal”
25   identification of him when she was shown security footage by police; (3) the trial court
26   erred by allowing a detective to opine on similarities between the suspect’s description,
27   photographs of the suspect, and the composite sketch; and (4) there are sentencing errors
28   consisting of correcting the abstract of judgment for a clerical error and remand for

                                                     1
                                                                                19-CV-546-JLS(WVG)
1    resentencing in light of new legislative authority that allows for broader trial court discretion
2    with respect to striking firearm enhancements.
3          Respondent contends that there is no basis for habeas relief because (1) corroboration
4    of accomplice testimony is not a federal claim; (2) and (3) admission of evidence is not a
5    federal claim for which relief may be granted because the Supreme Court has not yet
6    addressed the admission of evidence, even prejudicial evidence; and (4) Petitioner was
7    already granted relief as to the sentencing errors by the state courts.
8          For the reasons set forth below, the Court RECOMMENDS the Petition be DENIED.
9                                       I.     BACKGROUND
10         A jury found Santiago Covarrubias guilty of first-degree murder with an attendant
11   personal gun enhancement. See Cal. Penal Code §§ 187(a), 12022.53(d). The trial court
12   sentenced Covarrubias to a term of 50 years-to-life in prison. Covarrubias appealed, raising
13   the same claims in the state court that he raises now. The California Court of Appeal
14   rejected Claims 1-3 and granted appropriate relief for Claim 4. The California Supreme
15   Court summarily denied Covarrubias’s petition for review without comment.1
16         This Court gives deference to state court findings of fact and presumes them to be
17   correct unless Petitioner rebuts the presumption of correctness by clear and convincing
18   evidence. See 28 U.S.C. § 2254(e)(1); see also Parke v. Raley, 506 U.S. 20, 35 (1992)
19   (holding that findings of fact are entitled to statutory presumption of correctness). The
20   following facts are taken from the California Court of Appeal’s opinion on Petitioner’s
21   direct appeal, affirming the judgment of the trial court:
22
23
24   1
      In its Answer, Respondent stipulated that the First Amended Petition “appears to be timely
25   and exhausted.” (ECF No. 15 at 2.) Furthermore, California law prohibits the use of a state
     habeas claim as a “second appeal” of claims raised on direct appeal. See In re Waltreus, 62
26
     Cal. 2d 218, 225 (1965); In re Winchester, 53 Cal. 2d 528, 532 (1960), superseded by statute
27   on other grounds. Because Petitioner raises the same claims as his direct appeal in state
     court, and the Respondent stipulated to exhaustion in its filings, the Court considers the
28
     exhaustion requirement of 28 U.S.C. § 2254(b) to be satisfied.

                                                     2
                                                                                   19-CV-546-JLS(WVG)
1    Murder and Initial Investigation
     Damon Green and D.B. were coworkers and friends. After
2
     an evening at a nightclub, the two men stopped to eat at a
3    taco shop in a small shopping center in the Mid City area
     around 1:30 or 2:00 a.m. on March 20, 2007. D.B.
4
     observed a group of four Hispanic males enter the taco
5    shop. Two of them left immediately, while the other two
     ordered food and sat at the table next to D.B. and Green.
6
     Green struck up a conversation with one of them, whom
7    D.B. later described as “the shooter.” D.B. and the
     shooter’s friend mostly sat quietly during the conversation.
8
9    The conversation started off friendly, but became more
     intense. Green and the shooter discussed the fact they were
10
     both fathers, and Green expressed his view that people
11   should learn Spanish because “Spanish is the future, and
     stuff like that.” D.B. saw that the shooter “was getting
12
     agitated and irritated,” and “felt intimidated and
13   disrespected” by Green’s size—6’3” and 272 pounds. D.B.
     apologized to the shooter on Green’s behalf and told Green
14
     to leave him alone.
15
     The shooter asked Green where he was from, and Green
16
     responded he was from Wyoming or Montana. Green was
17   just “messing with” him. Green asked the shooter where
     he was from, and “the shooter said he was from right here,
18
     ‘you know, man, I’m from East Diego.’” At the time, this
19   did not “trigger” D.B.to think about gangs, but he later
     testified at trial that he understood the shooter to be
20
     indicating he was a member of the East San Diego criminal
21   street gang. This concerned D.B., who told Green, “It’s
     time to go.”
22
23   But Green kept talking to the shooter, asking whether he
     dealt drugs. The shooter responded, “yeah, you know, I do
24
     what I got to do.” Green asked if the shooter had any drugs
25   with him, which made the shooter “real agitated and upset”
     that Green was “being nosey.” Green then asked the
26
     shooter for some drugs, which prompted the shooter to
27   standup and reply, “Okay, I’ll go get some.”
28

                               3
                                                            19-CV-546-JLS(WVG)
1    D.B. did not think the shooter was going to get drugs; he
     thought he was going to get a gun. D.B. told Green, “It’s
2
     time to get out of here, “but Green wanted to get a slushy
3    drink at the donut shop next door. D.B. warned other people
     in the taco shop to get out. D.B. got in his car and honked
4
     at Green, telling him, “Come on, let’s go.”
5
     After a few minutes, D.B. saw the shooter and his friend
6
     walk around from behind the donut shop. As Green exited
7    the donut shop, the shooter confronted him with a gun and
     said, “I got the shit right now . . . , what’s up.” Green ran
8
     back inside the donut shop and slammed the door, but the
9    shooter shot through the glass door and ran in after Green.
     The shooter fired four or five shots as Green ran to hide
10
     behind the counter. After the shooting, the shooter left
11   through the broken glass window and ran with his friend in
     the direction they had come. Security cameras in the donut
12
     shop recorded parts of the incident.
13
     D.B. ran inside the donut shop and called 911. Green was
14
     bleeding, unconscious, and “[h]is eyes looked like he was
15   dead.” Green died from gunshot wounds to his buttock and
     thigh, which severed his femoral artery and femoral veins.
16
17   At the crime scene, D.B. described the shooter to police as
     a Hispanic male in his early 20’s, measuring about 5’8” tall,
18
     and weighing about 220 pounds. He had a shaved head and
19   a small goatee, and was wearing Converse shoes, blue
     pants, a long-sleeve white shirt with vertical stripes, a
20
     baseball hat, and a “flashy” diamond earring in at least one
21   ear.
22
     D.B. described the non-shooter to police as a Hispanic male
23   in his early 20’s who was “approximately the same height”
     as the shooter, but about 20 pounds lighter. The friend also
24
     had a shaved head, and he wore white Converse shoes, blue
25   jeans, and a short-sleeved t-shirt. D.B. also said the non-
     shooter had “crooked” teeth that were “wedged together.”
26
27   D.B. told police he would be able to identify the shooter,
     so a detective showed him a photo lineup of potential
28

                               4
                                                             19-CV-546-JLS(WVG)
1    suspects. D.B. circled and initialed one of the photos, and
     told the detective he was “100% sure that that looks like the
2
     guy/same face—none of the others match.” However, the
3    person whose photo he circled was incarcerated at the time
     of the murder. D.B. clarified at trial that he “[wasn’t]
4
     identifying him as the shooter, but [as] someone that looked
5    like him.” (Italics added.) D.B. worked with a detective to
     develop a composite sketch of the shooter, which was
6
     admitted in evidence at trial.
7
     Police interviewed the donut shop employee who was
8
     working when the shooting occurred. The employee said
9    he could not identify the shooter because he (the
     employee)dropped to the floor when the shooting started
10
     outside the donut shop. After the shooting, he saw two “20-
11   something” Hispanic males run north. One of the men had
     a “medium build,” a beard that “came down the side of his
12
     face and then around to the front, “combed-back hair, and
13   he was wearing a baseball cap. The other man was also
     wearing a baseball cap.
14
15   Police also interviewed the taco shop employee who was
     working the night of the shooting. He told police he took
16
     the Hispanic men’s food order that night, that they ordered
17   in English and Spanish, “but their Spanish wasn’t very
     good.” The employee said he is 5’7”tall, and the Hispanic
18
     men “were just slightly taller than” him, maybe 5’8”or
19   5’9,”and “appeared young.” At trial, the employee testified
     on direct examination that he did not take the Hispanic
20
     men’s order (he only cooked their food), and he was never
21   “in a position where [he] could see how tall they were.”
     The employee testified the suspects never returned to the
22
     taco shop, and Covarrubias was not one of them.
23
     The taco shop employee directed police to the trash left by
24
     the two Hispanic men. Forensic technicians processed the
25   trash remains for DNA and obtained a sample, but it
     generated no immediate hits in the CODIS database.
26
     Technicians also processed the taco shop’s glass front door
27   for fingerprints, but none of the prints belonged to a
     Hispanic male.
28

                               5
                                                             19-CV-546-JLS(WVG)
1
     With no further leads, the investigation went cold.
2
3    Cold Case Investigation
     In 2012, a DNA sample entered into the CODIS database
4
     generated a hit on the 2007 taco shop sample. The DNA
5    matched a Hispanic male named Martin Villalpando.
     Detectives interviewed him, but he claimed to have no
6
     memory of the 2007 shooting.
7
     Detectives learned through DMV and other records that
8
     Villalpando drove and later owned a 1995 Cadillac
9    registered to a woman who lived with Covarrubias, and that
     Covarrubias had also been documented driving the car.
10
     Lori Adams, a San Diego Police “cold case” detective
11   working in the homicide division, found it significant that
     Covarrubias lived about three blocks northwest of the taco
12
     shop because the shooting suspects ran from the crime
13   scene in that direction.
14
     Detective Adams obtained photographs of Covarrubias
15   from 2004 and 2009, and testified she saw similarities
     between them and the composite sketch developed from
16
     D.B.’s description of the shooter. She said she also saw
17   similarities between the sketch and photos of Villalpando.
     Another detective showed D.B. photo lineups that included
18
     photos of Covarrubias and Villalpando, but D.B. did not
19   identify either of them. The detective also showed the taco
     shop employee a photo lineup that included Covarrubias’s
20
     photo, but the employee did not identify Covarrubias. A
21   DNA sample obtained from Covarrubias did not match any
     samples collected from the taco shop.
22
23   Detective Adams continued investigating the cold case for
     another two years, during which time she considered and
24
     ruled out many other suspects who matched witness
25   descriptions or had contacts near the crime scene. In 2014,
     she interviewed Villalpando, who again claimed to have no
26
     memory of witnessing anything similar to the 2007
27   shooting.
28

                               6
                                                           19-CV-546-JLS(WVG)
1    In June 2015, Detective Adams and an investigator from
     the district attorney’s office, Tony Johnson, interviewed
2
     M.R., who dated Covarrubias at the time of the murder.
3    M.R. said Covarrubias sold drugs and was once a gang
     member. M.R. said she knew nothing about the 2007
4
     shooting. But when the investigators showed her multiple
5    still photos from the donut shop’s security footage, M.R.
     “pointed to a picture and said, ‘I don’t know who that is,
6
     but I know who that is.’” When Detective Adams asked
7    her to clarify, M.R. said the person in the hat “looks like
     Santiago [Covarrubias].” The district attorney investigator
8
     asked, “Well, if I told you that the person in the striped shirt
9    was, in fact, Martin Villalpando, who do you think the other
     person would be?” After “a couple minutes, “M.R. said,
10
     “‘‘Santiago,’” because “that’s who Martin would be with.”
11
     About five weeks after M.R.’s interview, police arrested
12
     Villalpando. Detective Adams and Investigator Johnson
13   interviewed Villalpando that day, but he offered no details
     on the shooting. However, about two months later,
14
     Villalpando met with investigators and the prosecutor, and
15   identified Covarrubias as the shooter. As part of a plea
     deal, Villalpando agreed to testify truthfully at
16
     Covarrubias’s trial in exchange for being allowed to plead
17   guilty to voluntary manslaughter instead of first degree
     murder.
18
19   Gang Evidence
     In light of D.B.’s statement that the shooter referenced
20
     “East Diego,” the prosecution introduced evidence
21   intended to show this was a reference to the East San Diego
     criminal street gang (sometimes referred to as the East Side
22
     gang) and that Covarrubias was affiliated with this gang
23   (either directly, or through the affiliated Euclid Street
     gang).
24
25   Detective Ron Newquist, a homicide detective who
     oversaw the crime scene processing in this case, also
26
     testified about his extensive prior experience working
27   patrol, crime suppression, and gangs in the Mid City area
     where the shooting occurred. Newquist said the East San
28

                                7
                                                                19-CV-546-JLS(WVG)
1    Diego gang was “one of the predominant street gangs in
     East San Diego, “with about 300 members in 2007. The
2
     shopping center where the shooting occurred was
3    “definitely” in East San Diego gang territory.
4
     Newquist also discussed the Euclid Street gang, which was
5    documented as a criminal street gang in 1997, and had
     “morphed into East Side” by the early 2000’s.
6
7    Addressing gang culture, Detective Newquist testified
     “respect” is “[e]verything.” Gangs command respect
8
     through fear and intimidation, and retaliate against those
9    who cooperate with police or testify against gang members.
     Newquist opined that if somebody at the taco shop said,
10
     “I’m from right here, East San Diego, “someone would
11   infer the person is “claiming” to be a member of the East
     San Diego or East Side gang. He added that East San Diego
12
     gang members would “typically claim as “East Side or
13   Diego, but not “East Diego” (as D.B. reported hearing the
     shooter say).
14
15   The parties stipulated to the following gang-related facts
     about Covarrubias: “On March 15, 2001, [Covarrubias]told
16
     . . . an employee at a nightclub, ‘I’m from Eastside Euclid.’
17   [¶] . . . [L]ater on March 15, 2001, when asked by [police]
     who he used to ‘gang bang’ with, [Covarrubias]said, ‘The
18
     GDP. Or the Get Down Posse, a high school clique, and
19   Euclid Street out by East San Diego.’” The trial court
     granted Covarrubias’s motion in limine to exclude
20
     evidence regarding the March 15, 2001 incident that
21   prompted the stipulation.
22
     Defense Case
23   Covarrubias’s     defense    focused     on    eyewitness
     misidentification and Villalpando’s untrustworthiness and
24
     violent nature. Regarding misidentification, the defense
25   presented forensic technicians who confirmed no
     fingerprints or DNA samples from the crime scene matched
26
     Covarrubias. Witnesses also testified they went with
27   Covarrubias to the taco shop in years following the
28

                               8
                                                             19-CV-546-JLS(WVG)
1                       shooting and he did not appear apprehensive about being
                        there.
2
3                       Regarding Villalpando’s character, Covarrubias’s brother
                        testified about an incident in 2006 or 2007 when
4
                        Villalpando threatened to kill an apartment security guard
5                       with a knife. The brother also acknowledged he and
                        Covarrubias were once members of the Euclid Street gang,
6
                        which was affiliated with the East San Diego gang. Both
7                       gangs use similar hand signs for the letter “E,” and the
                        brother identified Covarrubias in a photo” throwing up a
8
                        Euclid gang sign.” The brother also acknowledged that
9                       asking someone where they are from can be considered a
                        gang challenge.
10
11                      A friend of Villalpando’s family testified Villalpando beat
                        him with a baseball bat over a dispute about an allegedly
12
                        defective car sound system the friend installed in
13                      Villalpando’s car.
14
                        Several law enforcement witnesses testified about prior
15                      contacts with Villalpando, which records indicated may
                        have been for gang-related activities. However, the
16
                        officers had no independent recollection of the contacts,
17                      and Villalpando’s gang connection, if any, was to the Del
                        Sol or Ysidro gangs, not Euclid Street or East San Diego.
18
19   (Lod. 8, ECF No. 16-20 at 3-12.); see also People v. Covarrubias, No. D072041, 2018 Cal.
20   App. Unpub. LEXIS 6245, at *3-14 (Cal. Ct. App. 2018).
21                               II.    STANDARD OF REVIEW
22         This Petition is governed by the Antiterrorism and Effective Death Penalty Act of
23   1996 (“AEDPA”) because it was filed after April 24, 1996 and Petitioner is in custody
24   pursuant to the judgment of a state court. See Lindh v. Murphy, 521 U.S. 320, 326 (1997);
25   Mann v. Ryan, 828 F.3d 1143, 1151 (9th Cir. 2016). Under AEDPA, a court may not grant
26   a habeas petition “with respect to any claim that was adjudicated on the merits in State court
27   proceedings,” 28 U.S.C. § 2254(d), unless the state court’s judgment “resulted in a decision
28   that was contrary to, or involved an unreasonable application of, clearly established Federal

                                                   9
                                                                                 19-CV-546-JLS(WVG)
1    law, as determined by the Supreme Court of the United States,” § 2254(d)(1), or “was based
2    on an unreasonable determination of the facts in light of the evidence presented in the State
3    court proceeding,” § 2254(d)(2). The Ninth Circuit has further elaborated:
4                 An adjudication is contrary to clearly established Supreme Court
5          precedent if the state court arrives at a conclusion opposite to that reached by
           the Supreme Court on a question of law or if the state court decides a case
6          differently than the Supreme Court has on a set of materially indistinguishable
7          facts. It is an unreasonable application of clearly established Supreme Court
           precedent if the state court identifies the correct governing legal principle from
8          the Supreme Court’s decisions but unreasonably applies that principle to the
9          facts of the prisoner’s case. An unreasonable application of federal law is
           different from an incorrect application of federal law. The federal habeas court
10         may not issue the writ simply because that court concludes in its independent
11         judgment that the relevant state-court decision applied clearly established
           federal law erroneously or incorrectly. A state court’s adjudication is
12         unreasonable only if the federal habeas court concludes that no fairminded
13         jurist could conclude that the adjudication was consistent with established
           Supreme Court precedent.
14
15   Cain v. Chappell, 870 F.3d 1003, 1012 (9th Cir. 2017) (quoting Mann, 828 F.3d at 1511-
16   52) (internal citations and quotations omitted).
17         Where there is no reasoned decision from the highest state court to which the claim
18   was presented, the court “looks through” to the last reasoned state court decision and
19   presumes it provides the basis for the higher court’s summary denial of review. See Wilson
20   v. Sellers, __ U.S. __, 138 S. Ct. 1188, 1192 (2018); Ylst v. Nunnemaker, 501 U.S. 797,
21   805-06 (1991).
22                                      III.   DISCUSSION
23         Petitioner contends that (1) there is insufficient evidence corroborating his
24   accomplice’s testimony; (2) the trial court erred by admitting evidence of his ex-girlfriend’s
25   identification of him when she was shown security footage by police and that her
26   identification was “too equivocal”; (3) the trial court erred by allowing a detective to opine
27   on similarities between the suspect’s description, photographs of the suspect, and the
28   composite sketch; and (4) there are sentencing errors consisting of correcting the abstract

                                                   10
                                                                                 19-CV-546-JLS(WVG)
1    of judgment for a clerical error and remand for resentencing in light of new legislative
2    authority that allows for broader trial court discretion with respect to striking firearm
3    enhancements.
4          Respondent contends that there is no basis for habeas relief because (1) corroboration
5    of accomplice testimony is not a federal claim; (2) and (3) admission of evidence is not a
6    federal claim for which relief may be granted because the Supreme Court has not yet
7    addressed the admission of evidence, even prejudicial evidence; and (4) Petitioner was
8    already granted relief as to the sentencing errors by the state courts. This Court agrees that
9    Petitioner presents no claims that warrant issuance of the writ and takes each claim in turn
10   below.
11   A.    Uncorroborated Accomplice Testimony is Not a Federal Claim for Which Relief
12         Can Be Granted.
13         Petitioner’s claim that there is insufficient corroboration of his accomplice’s
14   testimony fails to satisfy the requirement of § 2254(d)(1) as “contrary to” any federal law
15   or constitutional mandate subject to Federal habeas review. The Ninth Circuit has long
16   upheld the admissibility of, and convictions based on, uncorroborated accomplice
17   testimony. See United States v. Necoechea, 986 F.2d 1273, 1282 (9th Cir. 1993); United
18   States v. Lopez, 803 F.2d 969, 973 (9th Cir. 1986) (holding that the “uncorroborated
19   testimony of an accomplice is enough to sustain a conviction unless the testimony is
20   incredible or unsubstantial on its face”) (citing United States v. Whitten, 706 F.2d 1000,
21   1007 (9th Cir. 1983)). Furthermore, the Supreme Court has stated: “When we look to the
22   procedural requirements of due process, the use of accomplice testimony is not catalogued
23   with constitutional restrictions.” United States v. Augenblick, 393 U.S. 348, 352 (1969).
24         Moreover, whether corroboration of an accomplice’s testimony is a necessary
25   component for admission in a state criminal proceeding is a matter of California state law.
26   Laboa v. Calderon, 224 F.3d 972, 979 (9th Cir. 2000) (Section 11117 “is a state law
27   requirement that a conviction be based on more than uncorroborated accomplice
28   testimony . . . . As a state statutory rule, and to the extent that the uncorroborated testimony

                                                    11
                                                                                   19-CV-546-JLS(WVG)
1    is not ‘incredible or insubstantial on its face,’ the rule is not required by the Constitution or
2    federal law.”) (internal citations omitted. Accordingly, insofar as Petitioner contends that
3    his conviction violates California Penal Code § 1111, this claim cannot serve as the basis
4    for relief in a section 2254 proceeding. See Jammal v. Van de Kamp, 926 F.2d 918, 919
5    (9th Cir. 1991).
6           Here, the California Court of Appeal adjudicated the claim over the question of
7    admissibility, and therefore adjudicated the question presented.           (Lodgment 16-20).
8    Because this claim fails to raise an impetus for review under federal law, the Court
9    recommends denial of the writ on Petitioner’s first claim. Accord Perez v. Muniz, No.
10   18CV190-LJO-SKO (HC), 2019 U.S. Dist. LEXIS 7312, at *79 (E.D. Cal. Jan. 15, 2019)
11   (“In the absence of Supreme Court precedent, Petitioner is not entitled to habeas relief,
12   because the state court’s decision cannot be contrary to, or an unreasonable application of,
13   clearly established federal law.”); Mackey v. Asuncion, No. 15CV3165-HSG, 2018 U.S.
14   Dist. LEXIS 168319, at *194 (N.D. Cal. Sep. 28, 2018) (“There is no clearly established
15   federal law requiring juries to be instructed on the corroboration of accomplice testimony.”);
16   Atchley v. Fox, 2015 U.S. Dist. LEXIS 177705, at *64 (C.D. Cal. Oct. 6, 2015) (“The
17   corroboration requirement of section 1111 is a matter of state law and does not implicate
18   federal constitutional rights.”), Report and Recommendation adopted by 2016 U.S. Dist.
19   LEXIS 55573 (C.D. Cal. Apr. 26, 2016). The Court recommends denial of the Petition as
20   to the first claim.
21   B.     Admission of Improper Evidence at State Trials is Not a Federal Claim for
22          Which Relief Can Be Granted
23           In his second claim over the trial court’s error as to the admissibility of evidence,
24   Petitioner contends, as he did on direct appeal, that M.R.’s identification of him was “too
25   equivocal” to act as corroborating evidence. In his third claim, Petitioner asserts that the
26   trial court also erred in admitting Detective Adams’ testimony regarding her opinion as to
27   the similarities between descriptions of the suspect, the suspect, and a composite sketch of
28   the suspect. Both claims pertain to rules and rulings on evidence, which, excluding any

                                                    12
                                                                                   19-CV-546-JLS(WVG)
1    question of federal law or constitutional due process, are determinations of state law
2    immune from review by this Court.
3           Admissibility of evidence is largely governed by state law and trial court discretion.
4    See Cal. Evid. Code § 352, Fed. R. Evid. § 403. “[F]ederal habeas corpus relief does not
5    lie for errors of state law.” Estelle v. McGuire, 502 U.S. 62, 67-68 (1991) (citing Lewis v.
6    Jeffers, 497 U.S. 764, 780 (1990)). “[I]t is not the province of a federal habeas court to
7    reexamine state-court determinations on state-law questions. In conducting habeas review,
8    a federal court is limited to deciding whether a conviction violated the Constitution, laws,
9    or treaties of the United States.” Id. at 68 (citing Rose v. Hodges, 423 U.S. 19, 21 (1975)
10   (per curiam)); see also Johnson v. Sandor, 396 F. App’x 375, 376 (9th Cir. 2010), Lopes v.
11   Campbell, 408 F. App’x 13, 15-16 (9th Cir. 2010).
12          Ninth Circuit precedent is also clear on this point: “Simple errors of state law do not
13   warrant federal habeas relief.” Holley v. Yarborough, 568 F.3d 1091, 1101 (9th Cir. 2009)
14   (citing Estelle, 502 U.S. at 67). The issue is “whether the state proceedings satisfied due
15   process; the presence or absence of a state law violation is largely beside the point.” Holley,
16   568 F.3d at 1101 (citing Jammal v. Van de Kamp, 926 F.2d 918, 919-20 (9th Cir. 1991)).
17   “The admission of evidence does not provide a basis for habeas relief unless it rendered the
18   trial fundamentally unfair in violation of due process.” Holley, 568 F.3d at 1101 (citing
19   Johnson v. Sublett, 63 F.3d 926, 930 (9th Cir. 1995) (internal citation omitted).
20          Therefore, regarding Petitioner’s second and third claims, the question here turns on
21   whether the admission of evidence was a violation of constitutional due process. The
22   Supreme Court has yet to establish a standard for which evidentiary admissions violate due
23   process. Holley, 568 F.3d at 1101. Moreover, absent a mandate from the Supreme Court
24   delineating specific evidentiary rulings that are so overtly prejudicial to constitute a
25   violation of due process, 28 U.S.C. § 2254(d) precludes federal habeas relief for what is
26   otherwise a state law question. Id. “[The Supreme Court] has not yet made a clear ruling
27   that admission of irrelevant or overtly prejudicial evidence constitutes a due process
28   violation sufficient to warrant issuance of the writ. Absent such ‘clearly established Federal

                                                   13
                                                                                  19-CV-546-JLS(WVG)
1    law,’ we cannot conclude that the state court’s ruling was an ‘unreasonable application.’”
2    Id.; see also Carey v. Musladin, 549 U.S. 70, 76-77 (2006), Greel v. Martel, 472 F. App’x
3    503, 504 (9th Cir. 2012) (“The Supreme Court has made no such ruling with regard to
4    prejudicial evidence, [] and thus we may not issue the writ.”)
5           Even if this Court reviewed the case at bar with respect to any “overtly prejudicial
6    evidence,” it lacks the guidance from a statutory or higher authority to appropriately rule on
7    the sufficiency of that evidence to constitute a due process violation.           This Court
8    recommends denial of the Petition as to the second and third claims.
9    C.    The Sentencing Restructuring Required by Intervening Authority was Already
10         Addressed by State Courts.
11          Petitioner’s fourth claim is moot. The California Court of Appeal already provided
12   relief over the sentencing issues by ordering the trial court upon remand to issue a new
13   abstract of judgment via its newly vested discretion under Cal. Penal Code § 12022.53 as
14   amended by the California Legislature, whereby it “may” strike the sentencing
15   enhancement. (Lodgment 16-20 at 38.) This Court accordingly recommends denial of the
16   Petition at to the fourth claim.
17                                      IV.   CONCLUSION
18         For the aforementioned reasons, the Court RECOMMENDS Petitioner’s Petition for
19   Writ of Habeas Corpus be DENIED.
20         This Report and Recommendation is submitted to the assigned District Judge
21   pursuant to the provision of 28 U.S.C. section 636(b)(1).
22         IT IS ORDERED that no later than October 16, 2019 any party to this action may
23   file written objections with the Court and serve a copy on all parties. The document should
24   be captioned “Objections to Report and Recommendation.”
25         IT IS FURTHER ORDERED that any reply to objections shall be filed with the
26   Court and served on all parties no later than November 1, 2019. The parties are advised
27
28

                                                   14
                                                                                 19-CV-546-JLS(WVG)
1    that failure to file objections within the specified time may waive the right to raise those
2    objections on appeal. Martinez v. Ylst, 951 F2d 1153 (9th Cir. 1991).
3          IT IS SO ORDERED.
4    Dated: September 9, 2019
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  15
                                                                               19-CV-546-JLS(WVG)
